Title: To Thomas Jefferson from François D’Ivernois, 5 September 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 5e 7bre 1794

L’interessante Geneve n’existe plus pour la liberté. Son Gouvernement qui étoit redevenu to[ut à] fait démocratique vient d’y etre renversé par u[ne] faction peu nombreuse, mais soutenue par un[e i]nfluence etrangere qui a enfin reussi à faire triompher sur la rui[ne d]es loix les plus libres la tyrannie populaire la plus effrayante. Une poignée de brigands y domine invinciblement la majorité de notre peuplade. Les confiscations les exils les imprisonments s’y comptent deja par centaines. Un Tribunal Révolutionaire a fait couler le sang de onze victimes. Cette fureur destructive n’a point respecté les anciens défenseurs de nos libertés parce qu’ils sont aussi les amis de l’ordre. Tous les Genevois qui avoient quelque avantage d’education ou de fortune sont dejà frappés ou menacés. Notre Religion sage et tolérante, ainsi que ses respectables Ministres, est devenue l’objet d’une persécution singeresse. Notre Académie, nos Colleges, nos institutions pour les arts subissent toute espèce de dégradation sous une populace qui regarde aussi les sciences et les lettres comme une branche d’aristocratie. Enfin cet affreux bouleversement de l’ordre social s’est opéré et consolidé dans Geneve à l’instigation des francois, pour ainsi dire sous leurs bannieres, et au nom de cette Révolution dont j’avois eu une fois la simplicité d’espérer le rajeunissement de l’ancien monde!
Mais le tableau historique que je joins ici, me dispense de m’etendre sur cette catastrophe. Vous y verrez Monsieur, que la liberté de Geneve a été flétrie à jamais; que l’élite de ses citoyens n’a plus à attendre qu’oppression et dépouillement; que leur unique espérance est de s’éloigner d’une ville pressée entre le crim[e,] la discorde la famine et l’indigence oiseuse et salariée. Vous y [ver]rez enfin que plusieurs d’entr’eux tournent deja leu[rs regards] et meme leurs pas vers vos Etats Unis. C’est pour les seconder, que j’ai conçu i[ci l’i]dée d’une entreprise grande noble et particulierement digne de vous avoir pour Protecteur. Ce seroit celle de transporter chez Vous Notre Académie, pour ainsi dire toute entiere, toute organisée, et avec elle tous les moyens d’instruction  qui avoient assuré à Geneve, si je puis m’exprimer ainsi, la branche la plus florissante de son commerce intérieur et extérieur, celle de l’éducation publique qui attiroit chez nous la jeunesse des Contrées les plus éloignées, et meme de la votre.
Vous le savez Monsieur, Geneve s’étoit acquise dans les lettres et dans les sciences une réputation qui avoit fait oublier sa petitesse, et qui sous ce rapport l’avoit placée de pair avec de Grands Etats; et vous savez aussi que ce brillant essor d’une Peuplade de 30,000 ames étoit le resultat de nos sages institutions pour l’éducation publique. Comme je n’ai l’honneur d’appartenir ni à notre Académie ni à notre College, il m’est permis de vous dire que c’étoit une des Corporations de ce genre la plus morale, la plus modeste, la plus désinteressée, et que ses membres regardoient l’estime publique et les succés de l’Académie comme leur premiere récompense.
J’ai donné a S. E. Mr. S. Adams le 22 du mois passé, tous les détails qui lui sont rélatifs dans un long mémoire Anglois, que je l’ai particulierement prié de Vous communiquer ainsi qu’à S. E. le Géneral Washington. Vous y ve[rre]z Monsieur, qu’indépendamment de quelques [Maitr]es subalternes, cet établissement consiste en [envi]ron 26. Professeurs ou Instituteurs salariés par [l’Eta]t; qu’il n’en est pas un seul d’entr’eux qui ne se trouve aujourdhui dans la classe persécutée, et que le Glaive Révolutionaire se promène également sur leurs tetes, sur leurs propriétés, et sur l’établissement meme qu’ils honoroient. Voilà

Monsieur, la petite Colonie Académique à la quelle je viens vous solliciter de tendre le bras. Ouvrez lui en Amérique un azyle où ses membres puissent se retrouver ensemble, et continuer sous l’aile de la liberté leur commerce fraternel de lumieres et de services; et j’ose vous garantir que l’Académie de Geneve transportée sur un théatre aussi vaste que le sien étoit rétréci, et animée du besoin d’égaler les savans que l’Amérique a deja formés, prendra sous les auspices de votre gouvernement une émulation et un essor qui augmenteront la réputation dont elle jouit.
Mais vous comprenez Monsieur, qu’on ne peut ébranler un Corps pareil, et le transplanter [en] masse de l’autre coté des mers qu’en donnant d’avance [à ses] membres la certitude d’une existence modeste sa[ns] doute, mais proportionée aux nouveaux devoirs qu’ils seroient apelés à y remplir. C’est dans ce but, que pour refonder notre Université dans quelqu’une de vos Provinces, je propose qu’on lui accorde et lui assure un Revenu annuel de 15,000 Dollars.
Quelque forte que soit cette somme, vous ne la trouverez point exorbitante Monsieur, quand vous considerez 1°. Que pour que la transplantation de nos Instituteurs ait lieu, il faut qu’elle puisse se faire en masse, c’est à dire, que celle des uns doit déterminer en grande partie celle des autres; et que pour cet effet, il seroit indispensable de donner à notre nouvelle Université dés sa renaissance toute l’extension dont elle est susceptible, et que nous pouvons lui assurer par nos propres ressources. 2°. Que dailleurs, il seroit question de fonder outre le salaire des Professeurs, celui des Maitres d’un College préparatoire aux études de l’Université, mais absolument séparé de cette derniere comme à Geneve, ainsi que d’un autre College dévoué exclusivement à la jeunesse qui ne se destineroit pas à l’étude des langues mortes et des sciences. Or pour ce dernier College sur tout, il seroit peut etre précieux que tout ce qui tiendroit aux secours d’instruction, y fut absolument gratuit, comme ce l’étoit chez nous.
[Je ne m]e dissimule pas Monsieur, que des diffi[cultés en gr]and nombre se présentent ici. J’espére ce[pendant qu]e je ne serai point apelé à combattre à leur [tete celle] que vous présentez vous meme avec tant de [force et] de sagesse, sur l’inconvenance pour l’Amérique [de hat]er une population, dont elle a sans doute dans son [propre] fond le germe le plus précieux et le plus assuré; [ainsi] que sur le danger d’accorder  des encouragemens [extra]ordinaires pour obtenir des immigrations d’étrangers [tous] neufs à la liberté tempérée, who might infuse into your Provincial Legislations their spirit, warp and biass it’s direction, and render it a heterogeneous incoherent and distracted mass. Non Monsieur j’ose me flatter que vous serez le premier à faire sur cette doctrine profondement saine, une exception honorable en faveur d’une Colonie d’Européens Protestans et Républicains, de Republicains Démocrates, mais de Démocrates éclairés sur la liberté politique par de longues discussions, et par le spectacle de ses prospérités de ses écarts et de ses revers; de Démocrates qui n’ont succombé avec elle, que par la foiblesse de leur peuplade, mais non sans avoir également lutté long temps contre les attentats du Despotisme Monarchique, et contre ceux de la licence populaire; enfin de Démocrates qui auront traversé l’Atlantique pour retrouver aupres de Vous, ce qu’ils prisoient le plus, une carrière honorable et laborieuse au sein de la liberté et de la paix.
Une difficulté plus grande mais purement locale, sera peut etre celle de déterminer l’une de vos Provinces à un sacrifice annuel aussi majeur, et cependant si indispensable pour une fondation de cette nature. En pareil cas, je ne désespérerois point de lever cet obstacle et je proposerois à cet effet, que la Province qui voudra accœuillir notre Université, au lieu de lui allouer un pareil revenu, lui appropriat des terres vacantes, pour une valeur dont le capital représentat le revenu que je demande. Des Genevois acheteroient eux memes ces terres dont ils deviendroient les propriétaires, et ils en payeroient le prix à cette Province qui y trouveroit immédiatement la dot de sa nouvelle Université.
Si cet expédient est, comme je le présume, plus facile et plus agréable à l’Amérique, il seroit également tres favorable à l’entreprise; car par ce moyen, notre Colonie Académique pourroit etre accompagnée d’une autre Colonie Agricole et industrieuse: Celle ci en fixant la premiere dans le centre de ses possessions (ce qui seroit sans doute la premiere condition d’un pareil achat) y trouveroit un grand encouragement à cette double Colonisation, puisqu’elles conspireroient au succès l’une de l’autre et en seroient mutuellement le Garant. Peut etre meme seroit ce le seul moyen de faire reussir avec quelqu’éclat la premiere entreprise, [puisque ce serait] un puissant attrait pour les familles attachées [à l’académie] de ne point se séparer des autres families proprié[taires qui] ne lui appartiennent pas. Aussi est ce dans l’espéra[nce de voir] cette idée accœuillie, que je travaille deja à jetter ou à p[réparer] les fondemens d’une Compagnie d’actionaires qui ver[seroient un] fond de £100,000 St. valeur Angloise dont environ les [deux] tiers seroient appliqués à l’achat des terres, et le rest[e a] presser l’établissement agricole, à fonder les premieres manufactures dont il auroit besoin dans son  enfance, et à pourvoir aux autres avances nécessaires. Sans etre sur d’y réussir, je suis loin d’en désespérer. Mais vous comprenez Monsieur, que tout dépend ici de l’acquiescement préalable de l’une des Provinces de l’Union à l’appropriation des terres dont le prix feroit le patrimoine de l’Université; car les familles qui sont attachées à celle ci et qui font l’élite de notre population, peuvent seules former le noyau de la Colonie que j’ai en vue, elles seules peuvent y entrainer la transplantation de celles des autres familles qui en feront les fonds et qu’il est le plus précieux d’y associer tant pour l’agriculture que pour le commerce. Peut etre meme les unes ne s’y determineroient elles point sans les autres, ni celles ci sans les premieres. Au reste sous ce second rapport, la proposition que j’adresse aux Americains peut leur présenter un double avantage, c’est à dire une double immigration et un double moyen de prospérité pour la nouvelle Université.
Cependant le projet d’une appropriation de terres qui ouvriroit cette double perspective ne laissera pas je le sens que de présenter des difficultes de plus d’un genre. En effet, celle de vos Provinces qui ayant des terres vacantes consentiroit à les appliquer à cet intéressant objet, en possederoit-elle qui puissent reunir les convenances de situation tant pour notre Colonie Académique que pour notre Colonie Agricole? Or comme dans ce plan, ce seroit cette derniere qui feroit l’achat et par conséquent les fonds, rien de plus essentiel que de combiner ses interets avec ceux de l’Université, tant pour le choix de l’emplacement que pour sa salubrité et pour les facilités du transport, comme aussi rélativement à la fertilité des terres et à leur prix; car les actionaires desireront naturellement que ce prix soit tel, qu’il leur permette l’acquisition d’un district considerable, et leur assure un accroissement de valeur proportioné aux sacrifices qu’ils y ajouteront pour hater le succes des deux etablissemens. Enfin Monsieur, si cette Province ne possede plus de terres d’une pareille description, mais qu’il y en existat qui y répondissent, et qui apartiendroient à de simples particuliers; cette Province pourra t-’elle et voudra t-’elle en faire l’échange avec ceux ci, contre d’autres terres qui seroient encore à sa disposition?
Je ne puis avoir sur cette premiere difficulté que des apperceus bien vagues, mais je crains bien plus que ce projet ne vous en présente d’une autre nature et relatives aux Genevois eux memes. Celle de la langue se presentera peut etre à leur tete. Ici Monsieur, je vous ferois dabord observer  que huit de nos Professeurs donnent leurs lecons en latin, or, il ne peut pas y avoir d’inconvenient à l’adapter aux études supérieures, du moins jusqu’à ce qu’ils puissent les donner dans la langue du pays, si on la jugeoit préférable. Quant à nos Professeurs en philosophie, ils entendent l’Anglois, et pourroient peut etre commencer immédiatement leurs Instructions dans cette langue. Au surplus, ce que je traite ici comme une objection pourroit bien etre considéré par vous Monsieur, comme un avantage, puisqu’en effet une Université où domineroit la langue francoise attireroit la jeunesse Américaine au moins pour y passer un an ou deux, et faire marcher de concert l’etude de cette langue avec celle des sciences. Vous remplirez ainsi par rapport au francois ce que Maupertuis avoit imaginé pour abréger l’étude du latin, c’est à dire la formation d’une ville latine. Il y a peu de vos jeunes gens qui apres une préparation et un séjour de quelques mois, ne fussent en état de suivre des cours en francois; et vû vos rapports avec l’Europe, j’imagine meme qu’il ne seroit pas indifférent que cette langue universelle du commerce s’entretint également dans les Colleges préparatoires, c’est à dire qu’une moitié des etudes s’y fit en francois et l’autre en anglois.
La différence de la marche actuelle de notre Académie et de celle de vos Universités, sera bien moins encore une objection, puisque la notre se conformeroit d’entrée au Règlement qui lui seroit prescrit par la Province. Cependant il me semble Monsieur, qu’il seroit vraiment digne d’une tête philosophique et législative comme la votre de préparer à ce sujet un travail ou vous pourriez développer des vues toutes neuves, et offrir un second modele à l’Europe.
La difficulté de remplir les places vacantes de ceux de nos professeurs à qui leur grand age où d’autres considérations interdiroient cette transplantation, ne seroit point non plus un obstacle à redouter; car comme la carriere de notre Académie étoit aussi honorable chez nous que celle de la magistrature, et plus recherchée comme moins orageuse; depuis environ vingt ans, la plus part des jeunes gens de fortune et d’éducation s’y vouoient par préferénce, et il en étoit résulté que chaque place vacante etoit attendue et disputée par plusieurs candidats de mérite. En sorte qu’à la faveur de nos jeunes plantons de reserve, nous aurions non seulement de quoi rendre notre nouvel établissement complet, mais encore de quoi remplir honorablement des chaires aux quelles la pauvreté de notre Etat l’avoit empêché d’attacher des salaires, telles que celles d’Astronomie, de Médecine, d’Anatomie, de Chimie, de Botanique, d’histoire, de droit des Nations &c. &c. En vous représentant nos sujets comme capables de les remplir, je sais bien Monsieur, que je m’adresse à un Juge éclairé, et que vis à vis d’un appréciateur tel que vous, mon  premier intéret à moi meme est de rester au dessous du vrai plutot que de l’exagérer.
Encore moins seroit il possible d’élever en Amérique des doutes sur la ferme disposition des Genevois à profiter de l’azyle qui leur y seroit ouvert; et qui pourroit entrainer à tout événement quelques travaux et quelques fraix préparatoires. Sans etre autorisé par aucun d’eux à prendre aucune espece d’engagemens rélatifs à cette negotiation puisque sa nature meme m’impose de leur en faire encore pour quelque tems un profond secret; ne me suffira-t-’il pas de vous observer Monsieur, que leurs bourreaux viennent d’entrer dans la carriere de tous les excès de la Révolution francoise, et qu’ils l’ont déja bien dépassée puisque la dixieme partie de notre population male a subi des jugemens plus ou moins severes. Leurs premieres dépouilles une fois partagées et dilapidées, il est impossible ni de calculer où pourra s’arrêter une populace qui pille pour etre soldée, et qui est soldée pour piller, ni d’esperer aucun remède à une Révolution dictée par les Francois, appuyée de la leur, et protegée au besoin de toute leur puissance. Aussi tous mes amis de Geneve m’écrivent’ils que leur patrie est perdue sans espoir de resurrection, et que quelqu’affreux que soit le présent, l’avenir est plus terrible encore. Leur unique et dernier espoir est fondé sur ce que la petitesse de notre territoire ne permettra point aux oppresseurs de retenir par force ceux des opprimés qui voudront fuir en abandonnant des propriétés foncieres qui ne sont deja plus à ceux memes à qui on ne les a point encore confisquées. J’en parle sans aucun ressentiment personel, contre les auteurs de cette Révolution, car ils ne m’ont encore placé sur aucune de leurs listes d’exils, de proscriptions ou de confiscations.
Si donc l’Amérique accœuille mes propositions, la fidélité de ce tableau lui garantit suffisament le succés de cette entreprise si nouvelle dans les annales de l’histoire et de la liberté, et qui n’est pas moins digne ce me semble, d’etre encouragée par vos compatriotes que d’etre tentée et accomplie par les miens, puisque ce sera la liberté prospère et triomphante que tendra les bras à la liberté malheureuse et vaincue. Dailleurs, au milieu de la crise allarmante qui ne menace pas moins en Europe les lettres et les sciences que l’ordre social, il me semble Monsieur, qu’un Philosophe tel que Vous doit saisir avec empressement cette occasion unique peut etre pour planter dans l’Amérique libre ce nouvel étendart de ralliement, autour du quel tous les savans du Continent, menacés soit de la tyrannie des Despotes soit de celle des Révolutions, commenceroient à tourner dés à présent leurs regards avec complaisance, et seroient surs de pouvoir dans tous les tems trouver un refuge, et des occupations analogues à leurs talens.

En communiquant ce projet soit à notre compatriote Mr. Gallatin pour la Pensilvanie, soit à Mr. S. Adams pour la Nouvelle Angleterre, j’avois d’abord pensé que le climat du nord de l’Amérique pouvoit avoir plus de rapports avec le notre: Mais en cherchant à m’éclairer d’avantage et en relisant à cet effet, l’ouvrage précieux que je tiens de vous Monsieur, mes voeux se sont bientot étendus jusques vers le nord de la Virginie. J’ai meme pensé que s’il étoit encore possible de nous y fixer dans un certain degré de voisinage de la nouvelle ville fédérative, ces deux établissemens naissans pourroient se marier admirablement l’un à l’autre; et conspirer à leurs succés réciproques. J’ai cru aussi que si votre Province n’a point encore réalisé toutes les Institutions d’éducation publique qu’elle avoit en contemplation en 1782, la notre pourroit y suppléer tres heureusement: J’ai cru que votre Province étant la plus peuplée de la confederation, et n’ayant point encore multiplié ses moyens d’instruction publique dans le meme rapport que la population qui en est l’objet, elle pourroit etre plus disposée qu’une autre à nous adopter. J’ai cru enfin que son opulence lui faciliteroit davantage le sacrifice nécessaire à cette adoption, et qu’elle y trouveroit plus particulierement qu’une autre de quoi suppléer à l’éducation étrangere et dispendieuse qu’une partie de sa jeunesse vient chercher sur ce Continent.
Mais ce n’est point au nom des intérets de votre patrie, c’est au nom de la mienne, au nom de la liberté vaincue et de l’humanité souffrante, que je viens vous conjurer Monsieur, de donner à ce projet toute l’attention qu’il mérite de votre part, et de le placer particulierement sous les auspices de votre respectable Président au quel je vous prie de le communiquer. J’ai deja invité Mr. Adams à ne point le laisser percer par le canal de vos papiers publics qui pourroient revenir jusqu’à Geneve, et y exciter nos tyrans à mettre de grandes gênes au depart des Professeurs qu’il concerne. C’est par l’extreme importance de ce secret, que je me suis déterminé à ne le confier jusqu’ici qu’à un seul de ces derniers, ce qui étoit d’autant plus nécessaire, qu’il m’annonce que plusieurs d’entr’eux portent leurs regards vers les Universités d’Allemagne qui les accœilleront sans doute, puisque l’un de nos savans les plus distingués vient d’etre appellé à l’Académie des Sciences de Berlin. Or si cette dispersion avoit lieu, tout l’edifice de mon projet s’evanouiroit, puisque les Professeurs sont la clef de sa voute: Mais pour la prévenir, la personne à qui je me suis confié se bornera à leur déconseiller tout déplacement ou toute dispersion précipitée avant la fin de cette année. Cependant  ce tems leur paroitra d’autant plus long que leurs souffrances sont extremes, et vous comprendrez Monsieur, du premier coup d’oeil combien la célérité est précieuse dans toute entreprise pareille, dont le succès dépend principalement de l’accéleration, c’est à dire, du degré de rapidité avec le quel on peut la juger et y adhérer. Il faudra y renoncer si mes propositions ne sont pas adoptées dés qu’elles seront jugées avantageuses, et si l’on ne peut pas commencer l’entreprise dés qu’elles auront été adoptées. En un mot Monsieur, si vous l’approuvez, tout dépend évidemment de la possibilité que vous aurez de me donner en réponse non seulement des ésperances vagues, mais des assurances positives et une certitude suffisante pour que je puisse tout à la fois, avec une pleine confiance dans notre resurection, l’annoncer à nos Professeurs Résidens dans Geneve à fin qu’ils puissent passer sur terres de Suisse, avant que le projet éclate; fonder la Compagnie des Actionaires pour qu’ils vous envoyent des agens qui mettent la derniere main au traité sur l’achat des terres, et sur leur choix; enfin pour que je puisse annoncer hautement alors à tous mes infortunés concitoyens, qu’une nouvelle Geneve se prépare pour eux dans l’Amérique libre, qu’une carriere nouvelle, et non moins laborieuse sans doute, mais plus brillante ou du moins plus sure, s’y ouvre au déployement de toutes leurs facultés; et qu’ils auront l’avantage inappréciable, d’y perpétuer cette meme Académie qui avoit constamment versé tant de prospérités sur leur ancienne patrie et sur ses enfans. J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obeissant Serviteur

F d’Ivernois


P.S. Mon adresse est chez Mr. Chauvet Kensington near London. Veuillez Monsieur dans la réponse que j’attendrai de vous, avec tant d’impatience, me faire passer si vous adoptez ce projet, tous les éclaircissemens quelconques qui peuvent y avoir rapport; car vû la distance où nous sommes l’un de l’autre, il me sera impossible d’en obtenir de nouveaux avant d’etre appellé à mettre sérieusement la main à l’œuvre depuis le poste intermédiaire où je me trouve ici.
Si notre projet éprouvoit en Virginie des difficultés imprévues et insurmontables, et qu’elles fussent de nature à ne point se présenter également en Maryland, ne seroit il pas possible que cette Province nous adoptat aux conditions proposées? Dans cette double supposition, vous me permettrez sans doute Monsieur, de compter avec une égale confiance sur toute votre protection auprés de cette derniere Province ou je ne connois personne.


   
   A la tete de la liste des Proscriptions se trouve entr’autres Mr. Du Roveray qui a eu l’honneur d’etre connu de vous.



   
   Ce tableau où je ne fais aucune mention de mon plan, est destiné cependant a y préparer les Américains, et à les empécher de confondre nos emigrés avec des Aristocrates qui n’abandonneroient leur patrie, que pour y avoir perdu leurs privileges exclusifs. Je l’ai donc écrit dans l’intention qu’il fut publié dans ceux de vos Papiers qui circulent davantage, et je l’ai adressé à cet effet en Pensylvanie. Mais dans la crainte qu’il n’y arrive point ou que la personne a qui il est addressé soit dans le fond de cette Province; je vous prie Monsieur, s’il n’est pas encore publié lorsque vous le reçevrez, de vouloir bien vous charger de ce soin.



   
   Sans parler ici des hommes distingués que notre Académie avoit formé à coté d’elle, mais qui n’appartenoient point précisément à son corps, et dont vous trouverez la liste p. 147. du premier des deux derniers volumes de mon tableau des Revolutions de Geneve que j’eus l’honneur de vous envoyer il y a quatre ans; je vous donnerai seulement un léger indice de ceux que je connois plus particulierement.



   
   Le Principal soit le Président actuel de notre College est Mr. Mouchon, le meme qui avoit été choisi par les Encyclopédistes pour faire la table analytique de leur grand ouvrage, et qui par l’universalité de ses connoissances, ainsi que par son esprit methodique, en a fait un chef-d’oeuvre de précision de clarté et d’exactitude.



   
   Mr. Senebier notre bibliothecaire profondément verse dans la science bibliographique, traducteur et commentateur distingué de Spallanzani, est connu par des ouvrages de phisique et de météorologie. Il est je crois le premier sur notre Continent qui ait fait un Almanach populaire, où il cherchoit à desabuser le peuple de ses prejugés, et à faire descendre la science du sommet des observatoires jusques dans les chaumieres.



   
   La philosophie naturelle et rationelle est enseignée dans ce moment chez nous, par des hommes dont la réputation est deja faite en Europe par des ouvrages et meme par des découvertes importantes, tel que Mr. Pictet, que tous les étrangers qui ont assisté chez nous à ses cours, envisagent unanimement comme le Démonstrateur le plus clair et le plus habile en physique; Mr. Prevost de l’Académie des Sciences de Berlin et non moins distingué dans la littérature par ses traductions des Tragiques Grecs; et Mr. Bertrand le disciple le plus distingué d’Euler. Cette dernière chaire, si elle devenoit vacante, auroit plusieurs candidats, entr’autres Mr. L’Huillier qui fut appelé en Pologne par le College d’éducation Nationale pour les Mathématiques qu’au celebre La Grange.



   
   Il existe à Zurich, un institut public du meme genre pour l’éducation des enfans de l’autre sexe, et des résultats desquels j’ai entendu parler avec le plus grand éloge. Personne mieux que vous Monsieur, ne peut apprécier la praticabilité, et la convenance d’une pareille Institution en Amérique, l’avantage qu’on pourroit trouver à l’associer à l’autre, et la facilité qu’auroient les maitres de l’un des Colleges à vacquer aux instructions de celui ci.



   
   Ainsi par exemple en supposant un fond capital de 450,000 Dollars, les actionnaires en réserveroient 150,000 pour l’avancement de l’entreprise, les premiers défrichemens &c. &c. Sur les 300,000 qu’ils payeroient à la Province pour les terres, celle ci en appliquant 50,000 à l’erection des Colleges &c. &c. et en placant le Surplus dans le 3/100 Congrès y trouveroit précisement le revenu annuel des 15,000 Dollars, dont il est question.



   
   S’il n’existoit plus de terres vacantes dans ce voisinage et qu’il y en eut dans le nord des Deux belles vallées qu’arrosent la Shenandoha et le Wapocomo, peut etre cette situation ne seroit elle pas trop eloignée pour notre Université, si elle reunissoit d’ailleurs pour elle tous les autres avantages qu’on doit avoir en vue.


